Citation Nr: 9901211	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from May 1953 to January 1959.

In October 1998, in lieu of a personal hearing, a 
videoconference was held and conducted by the undersigned 
Board member.  


REMAND

Service medical records show that in December 1957, the 
veteran received conservative medical treatment for a 
twisting back injury, diagnosed as acute lumbosacral sprain.  
At that time it was also reported that he had had no similar 
(back) episode.  Service discharge medical records revealed 
the veterans complaints of back pain since 1956.  The 
service discharge physical examination report revealed no 
abnormalities of the spine.  

The interim record is absent for any pertinent complaints or 
clinical findings until January 1993.  In January 1993 
private medical records show that the veteran received 
treatment for a back injury that was sustained while 
unloading carpeting from a truck.  A February 1993 MRI of the 
lumbar spine showed disc herniations at L4-5 and L5-S1.  In 
April 1996, VA X-rays revealed L1-5 degenerative disc(s).  In 
a statement received in October 1996, a private physician 
reported that from 1982 through 1984, the veteran had 
received treatment for severe back pain.  No clinical records 
concerning the treatment were associated with the statement.  

In September 1998, the veteran submitted a statement and 
examination report from a Doctor of Chiropractic.  The 
chiropractor stated that he had treated the veteran for spine 
problems in 1985.  It was stated that the records had been 
destroyed.  He opined that the veteran had chronic (back) 
problems that were related to injuries to the spine that 
occurred in 1953 and December 1957.  

The veterans medical records prior to 1993 are essentially 
unobtainable according to himself and responses from his 
private physicians.  However, the record also shows that in 
January 1994, the veteran was awarded Social Security 
benefits based on from January 1993.  When VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the BVA must seek to obtain those records.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  Potentially, the 
clinical records used in the 1994 Social Security 
determination could be different from those in the veterans 
claims folder and should be obtained.  

The record is absent for any indications that the records 
from the physician who reported treating the veteran for back 
problems from 1982 through 1984 have been sought by VA.  
These records, if available could be pertinent and should be 
obtained by the RO.

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should obtain the veterans 
complete clinical records from Joel P. 
Gordon, M.D., 2925 10th Ave. Suite 206, 
Lake Worth, Florida 33461.  Any records 
obtained should be associated with the 
claims folder.  

2.  The RO should contact the Social 
Security Administration and request 
copies of any determination(s) in the 
veteran's case, not already of record, 
along with all medical records used in 
any such determination(s).  

3.  The veteran should be afforded a VA 
orthopedic examination of the spine.  The 
examination should include all 
appropriate tests and studies.  The 
examiner should identify any disorders of 
the spine.  To the extent possible, the 
examiner should render an opinion whether 
any current spine disorder(s) is (are) 
more likely than not related to the back 
symptomatology reported in the service 
medical records.  The claims folder must 
be made available to the examiner for 
review before the examination is 
performed. 

When the requested development has been accomplished, if the 
claim remains in a denied status, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, if necessary, the case and 
the requested evidentiary data should be returned to the 
Board of Veterans' Appeals for further appellate disposition.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
